          Case 4:19-mj-00218-JTK Document 7 Filed 08/29/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

UNITED STATES OF AMERICA                                                              PLAINTIFF

v.                                Case No. 4:19-mj-218-01 JTK

JAMES ASHBY                                                                        DEFENDANT


                                  ORDER OF DETENTION

       Defendant appeared with counsel on this date for initial appearance on a criminal complaint.

The United States seeks detention. The Defendant requests release but was not prepared to move

forward with a bond hearing at this time. Therefore, Defendant is detained and remanded to the

custody of the United States Marshals Service (USMS). The parties should contact the duty

Courtroom Deputy to schedule the bond hearing when they are ready to proceed.

       While in custody, the Defendant must be afforded a reasonable opportunity for private

consultation with counsel. On order of a United States Court or on request of an attorney for the

Government, the person in charge of the corrections facility must deliver the Defendant to the

USMS for a court appearance.

       SO ORDERED this 29th day of August, 2019.



                                                    ____________________________________
                                                    UNITED STATES MAGISTRATE JUDGE
